Title: To George Washington from Brigadier General William Woodford, 5 October 1778
From: Woodford, William
To: Washington, George


          
            Dr Genl
            Paramos [N.J.] 5th Octr 1778
          
          The last inteligence I recd gives me great reason to think the Enemy are about to move—the inhabitants of Hackensack inform’d an Officer 
            
            
            
            of Horse I sent out yesterday, that 100 Waggons pass’d that with Forrage to the Boats, & that 3000 Troops marched for New York. the Officers with them said they were to go immediately to the West India’s.
          I have a party down from whom I expect some thing to be depended upon—I shall communicate any thing that is worth notice to Head Quarters. I am Respectfully Your Excellencys Most Obedt humble Servt
          
            Wm Woodford
          
        